Citation Nr: 0433904	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-25 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error in the rating 
decision of November 1960 severing service connection for a 
heart disability, to include congenital heart disease patent 
ductus arteriosus and, if not, whether new and material 
evidence has been submitted to reopen such claim.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
November 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  A February 1944 rating decision granted service 
connection, on the basis of aggravation, for a heart disorder 
and assigned a 10 percent disability evaluation.  That 
evaluation was subsequently reduced to a noncompensable 
evaluation via a September 1944 rating action.  

2.  In a November 1960 rating decision, the RO found that the 
veteran's heart disorder was not incurred in or aggravated by 
his military service and that the prior grant of service 
connection was clearly and unmistakably erroneous.  The 
veteran was properly notified of that decision in November 
1960, including his appeal rights, and he did not appeal.

3.  At the time of the November 1960 rating decision severing 
service connection, the evidence of record did not show that 
the rating board in February 1944 incorrectly applied the law 
then in effect or that the correct facts were not before the 
rating board in February 1944.  

4.  The November 1960 rating decision severed service 
connection without a showing of clear and unmistakable error 
in the February 1944 grant of service connection.  




CONCLUSION OF LAW

The November 1960 rating decision severing service connection 
was based on clear and unmistakable error, and service 
connection is reinstated effective November 3, 1960.  38 
C.F.R. 3.105(a) (2004); 38 C.F.R. § 3.9(d), 3.80, 3.86 
(1956).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served for ten months during World War II.  He 
was released from active duty in November 1943.  After his 
release from active duty, the veteran applied for VA 
compensation benefits.  The Bronx Regional Office granted 
service connection for a heart disability (other diseases of 
the circulatory system heart patent ductus arteriosus) based 
on the concept that the veteran had a pre-existing disability 
that was aggravated by his military service.  The veteran was 
awarded a 10 percent disability evaluation.  That rating 
action was dated February 9, 1944.  

Nine months later, in November 1944, the 10 percent 
disability evaluation was reduced to a noncompensable 
evaluation.  This action remained in effect until April 1960, 
when the RO proposed to sever service connection.  In the 
proposal to sever, the RO wrote the following:

CLEAR AND UNMISTAKABLE ERROR was made by 
Board #19 of the Bronx Office and the 
subsequent Rating Agencies of NYRO in 
allowing and maintaining service 
connection for the heart condition on the 
evidence of record showing a congenital 
heart condition early in service and 
absence of superimposed disease or trauma 
or unusual stress in service and no 
pathological change or other evidence of 
aggravation.  Therefore, service 
connection will be severed on 60 days 
notice to the veteran.  

Notification of this proposal was sent to the veteran in 
August 1960.  The veteran was further informed that the RO 
reconsidered his request for disability benefits for the 
heart disability, but that the reconsideration was denied.  
The severance went into effect via a rating action dated 
November 3, 1960.  

The veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, in November 2000, that asked that the claim with 
respect to his heart disability be reopened, and that 
benefits be granted to him.  The RO declined to reopen the 
claim, through a rating decision issued in January 2001.  In 
denying the veteran's claim, the RO reiterated the findings 
with respect to severance and added that the veteran had not 
submitted material evidence that would alter the severance.  
The veteran was notified of this decision and he has appealed 
to the Board for review.  

The Board notes that when the veteran submitted his notice of 
disagreement and his VA Form 9 (Appeal to Board of Veteran's 
Appeals), dated March 2003, both documents insinuated that 
the veteran was not notified of the 1960 severance.  However, 
there is nothing in the record that would suggest that the 
veteran was not notified of the action.  The letter informing 
the veteran of the severance was not returned to the RO and 
there is no indication from the claims folder that the 
veteran was precluded from discovering that the severance had 
occurred.  

The veteran's claim was reviewed by his accredited service 
representative and the representative submitted to the VA a 
memorandum, dated October 2001.  In that document, the 
accredited service representative claimed that clear and 
unmistakable error had been committed when the RO severed 
service connection in 1960.  The representative implied that 
the RO ignored medical evidence in the claims folder that 
concluded that the veteran was then suffering from a severe 
heart disability.  The document noted was a report by a Dr. 
Jerome Tichmen, dated January 11, 1960.  

Dr. Tichmen wrote, in January 1960, that the veteran was 
suffering from advanced arteriosclerotic heart disease with 
an enlarged heart, coronary sclerosis, and myocardial 
fibrosis (class 3) with advanced osteoarthritis of the spine.  
The doctor further noted that the veteran experienced 
symptoms of chest pain angina.  Doctor Tichmen's report was 
written on a VA form letter, FL VB 8-104, and it was 
received, per the date stamp, at the RO on January 25, 1960.  

An examination appears in the claims folder that was 
accomplished after the diagnoses by Dr. Tichmen.  That 
examination is one provided by the VA and is dated March 
1960.  The examiner wrote that he did not review the 
veteran's claims folder because it was not available.  Upon 
completion of the exam, the veteran was diagnosed as having 
congenital heart disease but no arteriosclerotic heart 
disease or functional heart murmur.  

A review of the proposal to sever document, dated April 1960, 
does include a reference to the medical report written by Dr. 
Tichmen.  However, that same document appears to ignore the 
diagnoses of Dr. Tichmen and instead focuses on the diagnoses 
obtained, without the claims folder, by the VA doctor in 
March 1960.  

Now the claim is before the Board and it must decide whether 
the veteran has submitted new and material evidence 
sufficient to reopen the veteran's claim.  The Board notes 
that the RO has treated the veteran's claim as one to reopen 
and has not addressed, either through its rating actions or 
its discussions on the merits of the veteran's claim, whether 
clear and unmistakable error was previously committed.  The 
RO has not provided to the veteran copies of the laws and 
regulations pertaining to clear and unmistakable error.  

Nevertheless, it is the opinion of the Board that the 1960 
rating decision that severed service connection must first be 
re-examined.  That is, the Board must review whether the 
decision in 1960 was final.  

When a claim is denied as a result of "initial review or 
determination," and the claimant fails to timely appeal that 
decision by filing a Notice of Disagreement within the one-
year period prescribed in 38 U.S.C.A. § 7105(b)(1) (West 
2002), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 
of the United States Code.  38 U.S.C.A. § 7105(c) (West 
2002); see also Person v. Brown, 5 Vet.App. 449, 450 (1993) 
(failure to timely appeal RO decision within one-year period 
renders decision final).  "Previous determinations which are 
final and binding . . . will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(A) (2004).

It is added at this point that if the clear and unmistakable 
error claim, if resolved favorably, could have a significant 
effect on the claim to reopen.  In other words, if the Board 
were to conclude that there was clear and unmistakable error 
in November 1960 rating decision that severed service 
connection, then the veteran would not need to submit new and 
material evidence to reopen the heart disability claim.  
Hence, the clear and unmistakable error must be addressed 
first.

To establish a valid clear and unmistakable error claim a 
claimant must show that "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet.App. 
310, 313 (1992) (en banc).  The appellant cannot merely 
disagree with the way the facts were weighed or evaluated.  
Id.  "Clear and unmistakable error is a very specific and 
rare kind of 'error.'  It is the kind of error, of fact or 
law, that when called to the attention of the reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet.App. 40, 43 
(1993).  Review of a Board decision on the existence of clear 
and unmistakable error in a final RO adjudication is limited 
to whether the Board decision was "arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with law 
. . . ."  38 U.S.C.A. § 7261(a)3(A) (West 2002); Russell, 3 
Vet. App. at 315.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d) (West 2002) (formerly 38 
C.F.R. § 2.1009); see also Graves v. Brown, 6 Vet. App. 166, 
170-71 (1994).  The Secretary's burden in severing service 
connection is the same as a claimant's burden in attempting 
to overturn a final decision on the basis of clear and 
unmistakable error.  See Baughman v. Derwinski, 1 Vet. App. 
563 (1991); see also Graves, supra (holding that CUE is 
defined the same under 38 C.F.R. § 3.105(d) as it is under § 
3.105(a)).  Hence, in this matter, the veteran must show that 
the VA's November 1960 determination of clear and 
unmistakable error in the February 1944 rating decision was 
itself the product of clear and unmistakable error.  Although 
the Secretary had a very high burden to meet in the November 
1960 rating action, the veteran now has an equally high 
burden of establishing that clear and unmistakable error 
occurred in the November 1960 rating decision.  

As reported, the veteran, through his representative, has 
argued or insinuated that the errors in the November 1960 
were: (1) that the RO ignored medical documents that were 
included in the claims folder at the time of the decision; 
(2) that the VA medical examination of March 1960 was based 
on an incomplete record and an incorrect premise; (3) that 
the requested medical examination did not provide the 
information needed in that a medical opinion was not 
proffered as to whether the then-claimed heart disability was 
related to the then-service-connected heart disorder; (4) 
that the November 1960 rating action did not adequately rebut 
the presumption of aggravation on which the original February 
1944 rating decision was based thereon; and, (5) that the RO 
did not correctly apply the regulatory provisions of 38 
C.F.R. § 3.9 (a) and (d) (1956).  

With respect to the last point listed above, 38 C.F.R. § 3.9 
(a) and (d) (1956) states:

No rating board or other agency of 
original jurisdiction will reverse or 
amend, except upon new and material 
evidence, a decision rendered by the same 
or any other rating board, adjudicative 
agency or by an appellate authority, 
except where such reversal or amendment 
is clearly warranted by a change in law 
or by a specific change in interpretation 
thereof specifically provided for in a 
Veterans' Administration issue:  
Provided, That a rating board or other 
adjudicative agency may reverse or amend 
a decision by the same or any other 
rating board or adjudicative agency where 
such reversal or amendment is obviously 
wanted by a clear and unmistakable error 
shown by the evidence in the file at the 
time the prior decision was rendered. . . 
. Where the severance of service-
connection is considered warranted on the 
facts of record, see paragraph (d) of 
this section.
....
	. . . Service-connected will not be 
severed in any case on a change of 
diagnosis in the absence of the 
certification hereinafter provided.  
Accordingly, in reports, of examinations 
submitted for rating purposes, where a 
change in diagnosis of service-connected 
disability is made, the examining 
physician or physicians or other proper 
medical authority, will be required to 
certify, in the light of all accumulated 
medical evidence, that the prior 
diagnosis on which service-connection was 
predicated was not correct.  This 
certification will be accompanied by a 
summary of the facts, findings, and 
reasons supporting the conclusion 
reached. . . . This will not precluded 
examining physicians from concluding, in 
proper cases, that a formerly diagnosed 
disease was an expression of a basic 
physical or personality defect; such 
changes of diagnosis, however, require 
certification of error as to prior 
diagnoses. . . . If in the light of all 
the accumulated evidence, it is 
determined that service-connection may 
not be maintained, it will be severed. . 
. . 

The Board notes that the veteran was examined in March 1960 
by a Dr. H. B. Zurrow.  The proposal to sever and the rating 
action that actually severed service connection were signed 
by Doctors G. Shaw and S. Walk.  Neither Dr. Shaw nor Dr. 
Walk examined the veteran even though they signed the actions 
that severed service connection.  Dr. Zurrow did not call 
into question the veteran's previous diagnosis nor did the 
doctor certify that the previous diagnosis was incorrect.  

Dr. Zurrow, despite the wording of 38 C.F.R. 3.9 (d) (1956), 
did not certify that the previous diagnosis, that of the 
veteran having a heart disability that was aggravated by his 
brief military service, was incorrect or faulty.  

Notwithstanding the above major deficiencies, the 
determination of the presence of clear and unmistakable error 
in the February 1944 rating decision that granted service 
connection would be based on the evidence of record and the 
law in effect at the time of the February 1944 rating 
decision.  Thus, the question now before the Board is 
whether, at the time of the November 1960 rating decision 
severing service connection, the November 1960 law concerning 
severance was correctly applied to the February 1944 rating 
decision that granted service connection.  That is, it must 
be shown that the RO, in severing service connection in 1960, 
carried the burden of showing that the grant of service 
connection in 1944 was based on incorrect facts or an 
incorrect application of the law.  

The Board concludes that the RO in November 1960 did not meet 
this burden; hence, service connection should be restored.

The law in 1944 concerning the principles of entitlement to 
service connection and of aggravation of a preexisting 
condition is the same as it is now.  Essentially, service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  

The available evidence in February 1944 included the 
veteran's service medical records and the veteran's claim for 
VA benefits.  In his claim, he stated that he had a heart 
disability that prevented him from serving and that he did 
not have said condition upon his entry onto active duty.  The 
veteran's entrance into the military examination do not refer 
to any disability, disorder, disease, or condition of the 
heart, to include a heart murmur.  The post-enlistment 
service medical records do show a diagnosis of congenital 
heart disease and patent ductus arteriosus.  It is for this 
reason why the veteran was eventually discharged from active 
duty.  

On the basis of the veteran's service medical records, the RO 
granted service connection for the aggravation of a pre-
existing service disorder.  While the RO's evaluation of the 
evidence could be questioned or disputed, the record in 1960 
did not show that the correct facts were not before the RO in 
1944.  Moreover, it was not shown that the law was 
incorrectly applied.  Rather, the November 1960 rating 
decision based the severance of service connection on the 
basis that there was ". . . an absence of superimposed 
disease or trauma or unusual stress in service and no 
pathological change or other evidence of aggravation."  This 
is merely a difference of opinion with the way the RO 
evaluated the evidence then before it in 1944, not a 
determination that the correct facts were not before the 
Board in 1944.

As stated by the U.S. Court of Appeals for Veterans Claims 
(Court), clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo, 6 Vet. App. at 
43.  A disagreement with how the RO in 1944 evaluated the 
facts is inadequate to raise CUE.  See Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

As the RO in 1960 did not carry the burden of showing clear 
and unmistakable error in the 1944 grant of service 
connection, it has been shown that "reasonable minds could 
only conclude that the original decision was fatally flawed 
at the time it was made," Russell, 3 Vet. App. at 313.  The 
Board finds that the November 1960 rating decision was 
clearly and unmistakably erroneous in severing service 
connection for a heart disability on the basis of clear and 
unmistakable error.  Service connection is reinstated as of 
November 3, 1960.  

As the Board has found that clear and unmistakable error was 
present in the decision severing service connection and has 
restored service connection, the issue of whether new and 
material evidence has been received to reopen the claim is 
moot.

In this regard, it is important to note that the decision 
does not imply that all of the veteran's current heart 
disorder(s) can be reasonably related to his military 
service.  The issue of the nature and extent of the heart 
disorder related to the veteran's military service is not 
before the Board at this time.  It is important to also note 
that at the time of the November 1960 severance, the veteran 
was receiving only a noncompensable award for this disorder 
and, as noted within the February 1944 rating action, the 
veteran was only service connection for that part of his 
heart disorder "aggravated by service . . .".  Therefore, 
the veteran would only receive VA compensable based on any 
aggravation of this heart disorder during his service from 
February 1943 to November 1943.  The nature and extent of 
this aggravation (if any) is not before the Board at this 
time.        

Finally, the Board observes that an enacted law, the Veterans 
Claims Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d) (2004).  The new law and 
regulations also include new notification provisions.  
Specifically, they require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There can be no harm to 
the veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  Thus, the 
VA has satisfied its "duty to notify" the veteran.

In the claim before the Board at this time, in light of the 
total grant of the benefits awarded in this decision, any 
error in notification is considered to be harmless.  As such, 
more specific notice is not indicated.


ORDER

As the November 1960 rating decision was clearly and 
unmistakably erroneous, restoration of service connection is 
hereby granted for a heart disability as of November 3, 1960, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



